           Case 3:19-cv-00210-JHM-CHL Document 1-2 Filed 03/20/19 Page 1 of 5 PageID #: 7
           a
 AOC-E-105             Sum Code: Cl
 Rev. 9-14                                                                              Case #: 18-CI-002796
 Commonwealth of Kentucky                                                               Court: CIRCUIT
 Court of Justice Couns.ky.gov
                                                                                        County: JEFFERSON Circuit
  CR 4.02; Cr Official Form 1                            CIVIL SUMMONS.

Plantiff, CANTRELL, KEISHA VS. FORD MOTOR COMPANY, Defendant


     Tb: CT CORPORATION SYSTEM                                                                                                     0
                                                                                                                                   0
                                                                                                                                   0
          306W. MAIN STREET
          SUITE 512
          FRANKFORT, KY 40601
Memo: Related party is FORD MOTOR COMPANY

The Commonwealth of Kentucky to Defendant:
FORD MOTOR COMPANY

   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.
                                                                                                                                   co
                                                                                                                                   U,
The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the   cO
                                                                                                                                   0
document delivered to you with this Summons.                                                                                       Co


                                                                                                                                   2
                                                                                                                                   to
                                 /s/ David L. Nicholson, Jefferson Circuit Clerk
                                 Date: 05/15/2018                                                                                  In


                                                                                                                                   i.

                                                                                                                                   03
                                                                                                                                   V

                                                                                                                                   ▪CO

                                                         Proof of Service                                                          1
                                                                                                                                   .3



    This Summons was:

o Served by delivering a true copy and the Complaint (or other initiating document)
       To:

0 Not Served because:

                                                                                                                                   0
    Date:                                 , 20
                                                                                              Served By


                                                                                                  Title

Summons ID: 10088497444370@00000866894
CIRCUIT: 18-CI-002796 Certified Mail                                                                                               O.

CANTRELL KEISHA VS FORD MOTOR COMPANY

1111111111111111111111111111111111111.1111111111111           Page 1 of 1                         eFiled
     Case 3:19-cv-00210-JHM-CHL Document 1-2 Filed 03/20/19 Page 2 of 5 PageID #: 8
, Filed                 18-CI-002790 05/1 5/2018              David L. Nicholson, Jefferson Circuit Clerk




          CIVIL ACTION NO.                                               JEFFERSON CIRCUIT COURT

                                                                                        DIVISION

                                                                                    JUDGE:


          KEISHA CANTRELL                                                                   PLAINTIFF
          10623 SPARROW CIRCLE #2
          LOUISVILLE, KY 40118


          V.
                                                   COMPLAINT
                                                (Electronically Filed)
                   •
          FORD MOTOR COMPANY                                                               DEFENDANT
          ONE AMERICAN ROAD
          ROOM 612
          DEARBORN, MI 481264899

          SERVE: C T CORPORATION SYSTEM
                    306 W MAIN ST
                    SUITE 512
                    FRANKFOR.T, KY 40601

                                               L :INTRODUCTION

                 Comes the Plaintiff, ICEISHA CANTRELL (hereinafter "CANTRELL" Or "Plaintiff),

          and for her Complaint against the Defendant, FORD MOTOR COMPANY. (hereinafter "FORD"

          or "Defendant") states as follows:

                                                  II. PARTIES

          1.     CANTRELL is individuals living in Kentucky..

                 FORD is a corporation doing business in Kentucky.

                                      III. JURISDICTION AND VENUE

                 FORD is a business with a manufacturing facility located in Kentucky.

          4.     CANTRELL is a Kentucky resident living in JEFFERSON County, Kentucky.


                                                       Page 1 .
 Filed                  18-CI-002786 05/15/2018               David L. Nicholson, Jefferson Circuit Clerk
   Case 3:19-cv-00210-JHM-CHL Document 1-2 Filed 03/20/19 Page 3 of 5 PageID #: 9
Tiled ,               . 18-CI-002796 05115/2018           H David L.Nicholson, Jefferson Circuit Clerk




         .      FORD regularly transacts business in JEFFERSON County, Kentucky.

                Venue is proper in JEFFERSON County, Kentucky, pursuant to Kentucky Revised Statutes

        ("KRS"), Chapter 452, because the events that give rise to the causes of action in this case occurred

        in JEFFERSON County, Kentucky.
                                                                                                                         0
                                                                                                                         8
                A case and controversy exist between the parties to this action and the amount in
                                                                                                                          0
        controversy exceeds the jurisdictional minimum of this Circuit, but is less than $75,000 inclusive                 0


        of fees, punitive damages, and the fair value or any injunctive relief.
                                                                                                                         a.

                CANTRELL is an employee of Ford.

                CANTRELL worked for Ford as a laborer.

                CANTRELL worked for Ford at its.Kentucicy facilities for 18 years.

                During.Plaintiff s employment CANTRELL suffered a workplace injury. The Plaintiff is




                                                                                                                Presiding Judge: HON. ANNBAILEYSMITH (630350)
        also a disabled veteran. Subsequent to Plaintiff's injury Cantrell pursued a claim for workers'

        compensation benefits. Additionally, the Plaintiff sought medical.treatment and time off to treat

        Plaintiff's disability resulting disability. Subsequent to 'Plaintiff's disclosure the Defendant

        perceived the Plaintiff as disabled. The Defendant also directly discriminated against the Plaintiff

        based on Plaintiffs disability.

                In response to the discriminatory actions, the Plaintiff complained arid was thereafter.

        retaliated against for being disabled and for pursuing a workers'S compensation claim.

                                   IV.    CLAIMS AND CAUSES OF ACTION

                                             A. RETALIATION -

                CANTRELL re-alleges all allegations contained in Paragraphs 1 through 10 above as if

        fully set forth herein;.




                                                     Page 2 of 4
Filed                  18-CI-002796 05/15/2018                David L. Nicholson, Jefferson Circuit Clerk
  Case 3:19-cv-00210-JHM-CHL Document 1-2 Filed 03/20/19 Page 4 of 5 PageID #: 10
Filed                    18-0-0027e6 05/15/2018                 David. Nicholson, Jefferson Circuit. Clerk




        12.       Defendant's actions as set forth above, constitute retaliation in violation of 1CRS 344.280

        et seq.

                                     B.      DISABILITY DISCRIMINATION

                  Cantrell-alleges all allegations contained in Paragraphs 1 through 12 above as if fully set.

        forth herein.

                  The . Defendant's actions constitutes perceived as regarded as disability discrimination,

        disability discrimination, and failure to accommodate.

                          C.       . RECOVERY OF ATTORNEY'S FEES AND COSTSJ

        .15.      Cantrell-alleges all allegations contained in Paragraphs 1 through 14 above as if fully set

        forth herein.

        16.       'CANTRELL • is entitled to recover Plaintiff's attorney's, fees and costs pursuant to the

        provisions of ICRS 344 et seq.

                        D. KRS 342.197 WORKERS' COMPENSATION RETALIATION

                   Plaintiff re-alleges all allegations contained in Paragraphs 1 through 16 above as if fully

        set forth herein.                                                                                        ..

        18.       The Defendant's actions constitute retaliation under Kentucky Revised Statutes, Chapter

        342 § 197 et. seq. (hereinafter "KRS 342.197").
                                                                                                                 b- •
                  Because of the Defendant's actions, CANTRELL has suffered damages recoverable under

        }.RS 342.197.

                                           VI.    PRAYER FOR RELIEF

                  WHEREFORE, Plaintiff CANTRELL respectfully prays that Plaintiff be awarded the

        following relief and all other relief to which Plaintiff may be entitled:

                          Trial by jury;


                                                       Page 3 of 4
Filed                    18-CI-002796 05115/2018               • David L. Nicholson, Jefferson Circuit Clerk
    Case 3:19-cv-00210-JHM-CHL Document 1-2 Filed 03/20/19 Page 5 of 5 PageID #: 11
, Filed                  18-CI-002796 05/15/2018                Davis' L. Nicholson, Jefferson Circuit Clerk




                         Judgment against the Defendant on all claims asserted herein;

                     , Compensatory damages including but not limited to past and future lost wages and

          past and future lost benefits;•

                         Compensatory damages including but not limited to emotional distress, mental .

          anguish, humiliation and embarrassment;

                         Punitive damages to punish and deter similar future unlawful conduct;

                         An award of statutory attorney fees, costs and expenses; and

                         Statutory interest on all damage awards, verdicts or judgments.

                         To all other relief to which it may appears Plaintiff is entitled.




                                                        Respectfully submitted,

                                                        /S/ Kurt A. Scharfenberger

                                                        Kurt A. Scharfenberger
                                                        800 Kentucky Home Life Building
                                                        239 S. Fifth Street
                                                        Louisville, Kentucky 40202
                                                        (502) 561-0777 (phone)
                                                        (502) 136-0888 (fax)
                                                        Kurt@scharfenberger-law.com

                                                        Attorney for the Plaintiff KEISHA cANTRELL.




                                                                                                                   01



                                                                                                                   0
                                                                                                                   0
                                                                                                                   43



                                                                                                                   0
                                                                                                               ,

                                                                                                                   0
                                                       Page 4 of 4                                                 0.
                                                                                          . .
 Filed                   18-C1-002796 05/15/2018                David L. Nicholson, Jefferson Circuit Clerk
